Citation Nr: 0422229	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A 
§ 1151 for residuals of surgical treatment at a VA medical 
facility on March 2, 1989.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel
INTRODUCTION

The veteran had active military service from March 1965 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  In March 2003, the 
veteran testified before the RO during a personal hearing.


FINDING OF FACT

Additional disability (claimed as residuals, status post 
excision, left salivary gland) is not the result of VA 
hospital care, medical or surgical treatment, or examination.


CONCLUSION OF LAW

Entitlement to VA compensation under 38 U.S.C.A § 1151 for 
residuals of surgical treatment of excision, left salivary 
gland, performed at a VA medical facility in March 1989 is 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to inform and assist the veteran under 
the Veterans Claims Assistance Act of 2000 (VCAA).  In a 
March 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
She was also asked to submit evidence and/or information in 
her possession to the RO.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The content and timing of the 
March 2001 letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's VA medical records from the 
surgery in question are on file.  The RO has obtained all VA 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  
All indicated private medical records have also been 
obtained.  The veteran testified at a personal hearing in 
March 2003.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the 
veteran has not been afforded a VA medical examination 
concerning her claim.  However, the U.S. Court of Appeals for 
the Federal Circuit has held that in order for a VA 
examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  The 
same principle holds true here, in that the veteran must show 
some causal connection between the residuals she is claiming 
and her surgery at VA in March 1989.  Thus, a VA examination 
and/or opinion is not warranted in the present case, based on 
the evidence of record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

The veteran claims entitlement to compensation for residuals 
of surgical treatment excision, left salivary gland.  The 
provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  Here, the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
was received by the RO in February 2001; therefore, the 
regulations effective on October 1, 1997 apply in this case.

The law provides that a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's own willful misconduct and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in  
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

The applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358(a) 
(2003).

The regulation provides that, as applied to medical or 
surgical treatment in determining that additional disability 
exists, the physical condition prior to the disease or injury 
will be the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358(b)(1) 
(2003).  It also provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospital care, medical or surgical 
treatment, or examination, was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2003).

The regulation provides that, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It will be necessary to show that the 
additional disability is actually the result of 
such disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.

(2)  The mere fact that aggravation occurred will 
not suffice to make the additional disability 
compensable in the absence of proof that it 
resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as the 
result of hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran.

(4)  When the proximate cause of the injury 
suffered was the veteran's willful misconduct or 
failure to follow instructions, it will bar the 
veteran from receipt of compensation hereunder 
except in the case of incompetent veterans.  

38 C.F.R. § 3.358(c) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During her personal hearing in March 2003, the veteran 
testified that if she had been allowed to go to the ear, nose 
and throat (ENT) clinic at the Dallas VA Medical Center at an 
earlier date, the surgery to remove her left salivary gland 
on March 2, 1989, would not have been necessary.  She 
maintains that she sought treatment on 4 occasions in 
December 1988 and January 1989 for a sore throat, before she 
was permitted to be seen at the ENT clinic on March 1, 1989.  
It was at that time that the left-sided swelling in her 
throat necessitated surgical removal of the salivary gland, 
the next day, at the VA Medical Center in Dallas, Texas.  She 
also maintained that this surgery resulted in dental and 
sinus disabilities.  

VA treatment records show that in January 1985 and December 
1986, the veteran was treated for sialoadenitis.  In January 
1988, she sought treatment for, among other things, swollen 
mandibular glands.  

On January 7, 1989, the veteran presented to VA with 
complaints of pain in both sides of the mandible, and 
difficulty swallowing.  On January 19, 1989, she presented to 
VA with a left neck knot with pain and swelling.  A 
consultation sheet from the emergency room to the ear, nose 
and throat section, showed a diagnosis of adenitis to rule 
out gland stones.  On January 23, 1989, the veteran was seen 
at VA for status post excision of stones of the left 
submandibular gland one year prior, now with a firm, but 
mobile gland.  

In a March 1, 1989, preoperative report, from the VA Medical 
Center in Dallas, Texas, it is noted that the veteran 
presented with documented stones milked from the left 
warthins duct.  She had had multiple episodes of acute 
submandibular sialoadenitis.  The physician's admitting slip 
shows that she was admitted under urgent circumstances for 
sialoadenitis.  

On March 2, 1989, the veteran underwent a left submandibular 
gland excision.  The operation report shows that she 
presented with recurrent acute left submandibular 
sialoadenitis, which had been treated with local sialagogues, 
heat application, and antibiotic treatment.  She had salivary 
calculi milked from her left Wharton's duct on several visits 
to the hospital, and had had two previous recent infections 
requiring antibiotic treatment.  The physician reported that 
the veteran tolerated the procedure extremely well and she 
was taken to the recovery room awake and in good condition.  
She had completely normal facial nerve function, including 
excellent marginal mandibular function at the conclusion of 
the procedure.  The final diagnosis was recurrent acute left 
submandibular sialoadentis.  

Post-operative notes dated in March 2, 1989, reveal that the 
veteran was alert and oriented.  On March 3, 1989, she had 
difficulty swallowing.  She was discharged to go home on 
antibiotics and Tylenol on March 3, 1989.  The tissue 
examination diagnosis was submandibular gland (left), 
sirolithiasis and sialordentitis with fibrosis, chronic 
inflammation and grandular atrophy.  On March 17, 1989, the 
veteran was described as doing well, with essentially normal 
examination.

In April 1989, the veteran presented to VA with fever and 
chills and pharyngeal pain.  Later in April, examination of 
the pharynx was normal.  This was diagnosed as tonsillitis 
for which the veteran had a tonsillectomy in June 1989.  

The veteran sought treatment for sinus congestion in December 
1993.  The assessment was rule out sinusitis.  In January 
1994, she was diagnosed as having questionable allergic 
sinusitis.  VA treatment notes dated in December 1995 and 
April 1996 show that she was diagnosed as having allergic 
sinusitis and chronic sinusitis, respectively.  

Private treatment records from Baylor College of Dentistry 
show the veteran's history and dental treatment there from 
September 2001 until December 2001.  On her clinical record, 
it was noted that there was no significant medical history.  
It was remarked that there was decreased saliva production 
due to removal of salivary gland.  She had chronic 
generalized gingivitis, periodontis, calculus, stain and 
plaque on the teeth.  In September 2001, it was noted that 
she underwent consultation for extraction of teeth numbered 
22 to 28 due to severe decay, and that there was no 
significant medical history.  In October 2001, teeth 22-28, 
and 2, were extracted and on number 2 an alveoloplasty was 
done.  In December 2001, dentures were completed.  She was 
seen in January and February 2002 for adjustments.  

The medical evidence of record is negative as to a finding of 
a causal relationship between the veteran's current sinusitis 
and dental problems and the surgical removal of her salivary 
gland in March 1989.  Nor is there any competent medical 
evidence of record showing that prior treatment by VA 
necessitated the removal of the veteran's salivary gland in 
March 1989.   

The evidence does not reveal any basis upon which the Board 
can reasonably conclude that any carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault in VA's care was the proximate cause of any 
additional disability.  Nor does the evidence reveal that any 
additional disability was proximately caused by an event not 
reasonably foreseeable.  In this regard, the Board notes that 
Baylor dental records show in a remark section that there was 
decreased saliva due to removal of salivary gland, but there 
is no indication that this was related to the veteran's 
current dental problems.  The veteran does not identify any 
act or omission on the part of VA that was careless, 
negligent, lacking in proper skill, erroneous in judgment, or 
the result of similar instance of fault during the March 2, 
1989 surgery.  The Board can find no such act from this 
evidence.  Further, the veteran has not provided any evidence 
that she has any additional dental or other disability 
related to her excision of the left salivary gland.  The 
records she has submitted show that her teeth were extracted 
in 2001 due to severe decay and that her sinusitis is 
allergic in origin.  The numerous outpatient treatment 
records are referable to other ailments.  

Consequently, the Board finds that, upon consideration of the 
available records, including the private and VA records, the 
veteran's contentions including her personal hearing 
testimony, and the absence of evidence suggesting a different 
outcome, the preponderance of the evidence is against the 
claim.  The veteran's own contentions are not competent.  
There is no indication that she possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The criteria for an award of compensation benefits for 
residuals, status post excision, left salivary gland under 38 
U.S.C.A. § 1151 have not been met.  The Board has considered 
the doctrine of reasonable doubt, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to VA compensation benefits under 38 U.S.C.A 
§ 1151 for residuals of surgical treatment at a VA medical 
facility on March 2, 1989, is denied.



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



